                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GIANT EAGLE, INC.,                      :
               Plaintiff,               :             CIVIL ACTION
     v.                                 :
                                        :
EASTERN MUSHROOM MARKETING              :
COOPERATIVE, et al.,                    :             No. 06-3523
                  Defendants.           :
______________________________________________________________________________
PUBLIX SUPER MARKETS, INC.,             :
                  Plaintiff,            :             CIVIL ACTION
      v.                                :
                                        :
EASTERN MUSHROOM MARKETING              :
COOPERATIVE, et al.,                    :             No. 06-932
                  Defendants.           :

                                        ORDER

      AND NOW, this 21st day of February 2020, it is ORDERED that the attached

Memorandum supplements this Court’s Order of February 14, 2020 denying Certain Defendants’

Motion in Limine to Preclude Testimony and Evidence Regarding Defendants’ Supply Control

Campaign.



                                         BY THE COURT:




                                         Berle M. Schiller, J.
